Berdon, J.,
dissenting. I am concerned about a matter that unfortunately counsel has failed to raise—that is, whether the refusal by the plaintiff in error, Tyrone Wilson (plaintiff), to testify constituted criminal contempt under General Statutes § 51-33. The majority recognized this concern in footnote 5 wherein it stated that the failure of the plaintiff to testify could “arguably” have constituted a civil contempt.
*606General Statutes § 51-35 fits the glove of this case and preempts § 51-33. Section 51-35 provides in relevant part: “Any court . . . may commit to a community correctional center any person legally summoned who refuses to appear and testify before it in any case, there to remain at his own expense until he so testifies. . . .” “It is a well-settled principle of construction that specific terms covering the given subject matter will prevail over general language of the same or another statute which might otherwise prove controlling. ...” (Citation omitted; internal quotation marks omitted.) Plourde v. Liburdi, 207 Conn. 412, 417, 540 A.2d 1054 (1988); State v. Daniels, 207 Conn. 374, 393, 542 A.2d 306, appeal after remand, 209 Conn. 225, 550 A.2d 885 (1988), cert. denied, 489 U.S. 1069, 109 S. Ct. 1349, 103 L. Ed. 2d 817 (1989).
Moreover, we have held under a similar statute “that an order of commitment for failure to testify is not a punishment for breach of a criminal law, but is a means adopted by a court to compel obedience to its lawful orders, and its termination may properly be conditioned upon the performance of the act required.” McCarthy v. Clancy, 110 Conn. 482, 500, 148 A. 551 (1930).
This matter goes to the heart of our criminal justice system—whether the plaintiff stands convicted under a criminal statute that, as a matter of law, has no applicability to him. Indeed, the failure to raise such an issue is plain error. Practice Book § 4185;1 see Persico v. Maher, 191 Conn. 384, 403-404, 465 A.2d 308 (1983).2 Since this is such a fundamental issue that *607affects the liberty of the plaintiff, I would remand this matter to the attorneys with direction to brief the issue of whether the plaintiffs refusal to testify constituted criminal contempt under § 51-33 and, thereafter, order oral argument on the issue. Furthermore, it is an issue that is of great importance to the bench and bar that should be clarified.

 Practice Book § 4185 provides in relevant part: “The supreme court shall not be bound to consider a claim unless it was distinctly raised at trial or arose subsequent to the trial. The supreme court may in the interests of justice notice plain error not brought to the attention of the trial court.”


 “ ‘While we are not “bound to consider” such claims of error, and do not ordinarily do so, we have upon occasion considered a question which *607was not so raised, not by reason of the appellant’s right to have it determined but because in our opinion in the interest of public welfare or of justice between individuals it ought to be done.’ ” Persico v. Maher, 191 Conn. 384, 403, 465 A.2d 308 (1983), quoting Leary v. Citizens & Manufacturers National Bank, 128 Conn. 475, 478-79, 23 A.2d 863 (1942).